Exhibit 10.1
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
<<Letter Date>>
CONFIDENTIAL TO: <<Name>>
In the meeting on <<Meeting Date>>, you were granted Performance Units under the
Steelcase Inc. Incentive Compensation Plan (the “Plan”), subject to the terms
and execution of this Award Agreement.
This Award Agreement provides additional information regarding your Award and
your rights under the Plan. A copy of the Plan has already been provided to you.
If there is any inconsistency between this Award Agreement and the Plan, the
Plan controls. Capitalized terms used in this Award Agreement are defined in the
Plan, unless defined herein.
Overview of Your Award

  1.   Type of Award: Performance Units as authorized under Article 9 of the
Plan.     2.   Target Number of Performance Units under this Award, as may be
increased from time to time pursuant to paragraph 9C below (the “Target Award”):
<<# of Performance Units>>.     3.   Award Date: <<Award Date>>     4.  
Performance Measure: Total Shareholder Return (“TSR”) during the three-year
Performance Period, as outlined in Article 12 of the Plan. For purposes of this
Award, TSR shall be expressed as a compound annual growth rate.     5.  
Performance Period: The Performance Period for this Award begins on the first
day of the Company’s 2011 fiscal year and ends on the last day of the Company’s
2013 fiscal year.     6.   Number of Performance Units Earned:

  A.   Total Number of Performance Units Earned         Except as may be
provided in paragraph 7 below, after completion of the Performance Period, the
total number of Performance Units will be earned and vested based entirely on
Relative TSR as of the last day of the Performance Period (the “Total Award”).
For purposes of the Total Award, TSR shall be expressed as a compound annual
growth rate and calculated as follows:

                               
 
                        (1/3)    
 
  TSR   =   (   Ending Stock Price + Dividends Paid
 
    )     - 1  
 
            Beginning Stock Price            

      “Beginning Stock Price” shall mean the average closing price as reported
on the New York Stock Exchange (or such other principal exchange as the
Company’s Class A Common Stock may be traded from time to time) of one (1) Share
for the twenty (20) trading days immediately prior to the first day of the
Performance Period. “Ending Stock Price” shall mean the average closing

 



--------------------------------------------------------------------------------



 



      price as reported on the New York Stock Exchange (or such other principal
exchange as the Company’s Class A Common Stock may be traded from time to time)
of one (1) Share for the last twenty (20) trading days of the Performance
Period. “Dividends Paid” shall include all dividends paid as described in
paragraph 9 of this Award Agreement.         To determine Relative TSR, a Peer
Group of companies approved by the Committee will be used. The Peer Group will
be ranked from highest Total Shareholder Return expressed as a compound annual
growth rate to lowest Total Shareholder Return expressed as a compound annual
growth rate. The total number of Performance Units earned and vested as of the
last day of the Performance Period based upon Relative TSR shall then be
determined by comparing the Company’s TSR expressed as a compound annual growth
rate to the Peer Group and based upon the following chart. Interpolation shall
be used in the event the Company’s percentile rank does not fall directly on one
of the ranks listed in the table below and in no event will the payout as a
percent of the Target Award exceed 200%.

              Total Number of Performance Units as Relative TSR   a Percent of
Target Award
90th Percentile and above
    200 %
80th Percentile
    175 %
70th Percentile
    150 %
60th Percentile
    125 %
50th Percentile
    100 %
40th Percentile
    75 %
30th Percentile
    50 %

  B.   Minimum Number of Performance Units Earned         Notwithstanding
paragraph 6A above, and except as may be provided in paragraphs 7 and 9C below,
<<#=25% of Target Award>> Performance Units which is 25% of your Target Award,
rounded down to the nearest whole Share (the “Floor Award”), will become earned
and vested under this Agreement if you remain employed by the Company or an
Affiliate through the last day of the Performance Period whether or not any of
the performance criteria set forth in paragraph 6A above are met.     C.   TSR
Award         Any Performance Units in excess of the Floor Award shall be
referred to as the “TSR Award”.

  7.   Death, Disability, Retirement Eligibility, Termination without Cause or
Change in Control :

  A.   Death or Disability         If you die or become Disabled while an
Employee after <<Award Date + 6 months>> during the Performance Period,      
(i) your Floor Award will become immediately fully vested; and       (ii) all or
a portion of your TSR Award will become immediately earned and vested in
accordance with the following schedule:

  •   If you die or become Disabled after <<Award Date + 6 months>> through the
last day of the Company’s 2011 fiscal year, one-third of your TSR Award will
become earned and vested;

 



--------------------------------------------------------------------------------



 



  •   If you die or become Disabled during the Company’s 2012 fiscal year,
two-thirds of your TSR Award will become earned and vested;     •   If you die
or become Disabled during the Company’s 2013 fiscal year, your entire TSR Award
will become earned and vested.

      A “Disability” or “become Disabled” means that, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, you are unable to engage in any substantial gainful activity or are
receiving income replacement benefits under an accident and health plan covering
employees of the Company for a period of not less than three months.

  B.   Retirement Eligibility         In the event you become Retirement
Eligible during the Performance Period,       (i) your Floor Award will become
immediately fully vested and the Company will issue you corresponding Shares as
soon as practicable following the last day of the Performance Period (and not
when you become Retirement Eligible or on your date of Retirement), but in no
event more than 90 days following the last day of the Performance Period; and  
    (ii) you will continue to be eligible to earn and vest your TSR Award in
accordance with paragraph 6 of this Award Agreement.         “Retirement
Eligible” means your age plus years of continuous service total 80 or more and
“Retirement” means your employment is terminated following becoming Retirement
Eligible.     C.   Termination without Cause         Except as provided in
paragraph 7B, if you are terminated without Cause by the Company or the
Affiliate then employing you (a “Termination without Cause”) during the
Performance Period,       (i) your Floor Award will become immediately fully
vested; provided, that such termination of employment constitutes a “separation
from service” under Section 409A of the Code; and       (ii) your TSR Award will
be forfeited in its entirety.         The term “Cause” means (1) your willful
and continued failure to perform substantially your duties with the Company or
the Affiliate then employing you (other than any such failure resulting from
incapacity due to physical or mental illness), or (2) your willful engaging in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company; provided, that for purposes of this definition, no act
or failure to act, on your part, will be considered “willful” unless it is done,
or omitted to be done, by you in bad faith or without reasonable belief that
your action or omission was in the best interests of the Company or the
Affiliate then employing you.         For the avoidance of doubt, if you are
terminated without Cause and you are Retirement Eligible, then the terms of your
Award will be governed by paragraph 7B.     D.   Change in Control         In
the event of a Change in Control after <the Award Date+ 6 months> during the
Performance Period,       (i) your Floor Award will become immediately fully
vested; and

 



--------------------------------------------------------------------------------



 



    (ii) you will become immediately earned and vested in a pro-rata portion of
your TSR Award based on the Total Award being equal to the Target Award and
based upon the portion of the Performance Period which has elapsed prior to the
Change in Control.         Notwithstanding anything to the contrary, if the
Change in Control event does not constitute a change in ownership or effective
control of the Company or a change in ownership of a substantial portion of the
assets of the Company under Section 409A of the Code, and if the Company
determines your Floor Award constitutes deferred compensation subject to
Section 409A of the Code, then the Company will issue you the Shares underlying
your Floor Award as soon as practicable following the last day of the
Performance Period (and not upon the Change in Control), but in no event more
than 90 days following the last day of the Performance Period.

  8.   Payment

  A.   Floor Award         Except as may be provided in paragraphs 7B or 7D,
your Floor Award will be paid to you in Shares as soon as administratively
practicable, but in no event later than 90 days following the date of vesting.  
  B.   TSR Award         Your TSR Award, if any, will be paid to you in Shares,
rounded down to the nearest whole Share, as soon as administratively practicable
following the date of vesting, but in no event later than 2 1/2 months following
the end of the calendar year in which vesting occurs.     C.   Maximum Payout
Under the Plan         Notwithstanding any provision under this Award Agreement
and in accordance with the terms of the Plan, your maximum aggregate payout
(determined as of the last day of the Performance Period) in any one fiscal year
will be either:       (i) equal to 200% of the Target Award in the event that
the shareholders of the Company approve the Plan as amended and restated at the
2010 Meeting, or       (ii) equal to 200% of the Target Award, but in no event
more than two hundred fifty thousand (250,000) Shares in the event that the
shareholders of the Company do not approve the Plan as amended and restated at
the 2010 Meeting.

  9.   Voting Rights and Dividend-Equivalents:

  A.   No Voting Rights         You are not the owner of record of the Shares
underlying your Performance Units until the applicable Transfer Date (as defined
in this paragraph) and accordingly, you will have no voting rights on such
Shares. In all cases, the date the Shares are issued to you with respect to your
Floor Award or TSR Award is referred to as the “Transfer Date”.     B.   Cash
Dividend-Equivalents         You will receive a cash payment equal to any cash
dividends that the Company declares and pays on its Shares with respect to the
number of Shares underlying your Target Award. The Company shall pay such cash
dividend-equivalents at such time or times as it determines in its sole

 



--------------------------------------------------------------------------------



 



      discretion; provided, the Company shall pay any cash dividend-equivalent
within the calendar year in which the cash dividend is paid to shareholders.    
C.   Stock Dividend-Equivalents         You will be entitled to be credited with
dividend-equivalents in the form of Shares with respect to the number of Shares
underlying your Target Award, calculated as follows: on each date that a stock
dividend is paid by the Company while your Performance Units are outstanding,
your Target Award will be increased with an additional number of Performance
Units equal to the number of whole Shares that would have been issued with
respect to your Target Award had the Performance Units been issued as Shares.
The additional Performance Units credited under this paragraph will be subject
to the same terms and conditions applicable to your Performance Units originally
granted under this Award Agreement, including, without limitation, for purposes
of crediting additional dividend-equivalents.

  10.   Forfeiture of Awards:         All unearned Performance Units will be
forfeited upon a termination of your employment during the Performance Period
for any reason other than death, Disability, Retirement or a Termination without
Cause.         Any Performance Units that do not vest as a result of the events
under paragraphs 6 or 7 shall be forfeited immediately upon the occurrence of
such event.         Pursuant to Article 15.4 of the Plan, if you engage in any
Competition with the Company (as defined in the Plan and determined by the
Administrative Committee in its discretion) you will immediately and permanently
forfeit the right to receive payment from this Award, whether or not vested. You
must return to the Company any gain resulting from this Award at any time within
the twelve-month period preceding the date you engaged in Competition with the
Company.     11.   Transfer: Performance Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.     12.   Taxes: You may be required to
pay to the Company or an Affiliate and the Company and/or Affiliate shall have
the right and are hereby authorized to withhold from any payment due or transfer
made under this Award or from any compensation or other amount owing to you the
amount (in cash, Shares, other securities or other property) of any applicable
withholding taxes in respect of this Award or any payment or transfer under or
with respect to this Award and to take such other action as may be necessary to
satisfy all obligations for the payment of such withholding taxes.     13.  
Administration: This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee or its
designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which will be binding upon the Participant.     14.   Required
Approvals: This Award Agreement will be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.     15.   Governing Law: To the extent
not preempted by federal law, this Award Agreement will be governed by, and
construed in accordance with, the laws of the State of Michigan, USA.     16.  
Amendment: This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect your
Award. Notwithstanding anything to

 



--------------------------------------------------------------------------------



 



      the contrary contained in the Plan or in this Award Agreement, to the
extent that the Company determines that the Performance Units are subject to
Section 409A of the Code and fail to comply with the requirements of
Section 409A of the Code, the Company reserves the right to amend, restructure,
terminate or replace the Performance Units in order to cause the Performance
Units to either not be subject to Section 409A of the Code or to comply with the
applicable provisions of such section.     17.   Six-Month Delay of Payment: To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Award Agreement
during the six-month period immediately following your “separation from service”
(as defined under Section 409A of the Code) will instead be paid as soon as
practicable following the first business day after the date that is six months
following your separation from service (or death, if earlier), but in no event
later than 30 days following such date.

By signing this Award Agreement, you hereby acknowledge:

(a)   that the Plan is discretionary in nature and may be suspended or
terminated at any time;   (b)   that each grant of a Performance Unit is a
one-time benefit which does not create any contractual or other right to receive
future grants of Performance Units, or benefits in lieu of Performance Units;  
(c)   that all determinations with respect to future grants, if any, including,
but not limited to, the times when the Performance Units will be granted, the
number of Shares subject to each grant, and the time or times when each Share
will vest, will be at the sole discretion of the Board of Directors;   (d)  
that your participation in the Plan does not create a right to further
employment with your employer and will not interfere with the ability of your
employer to terminate your employment relationship at any time with or without
cause;   (e)   that your participation in the Plan is voluntary;   (f)   that
the value of the Performance Units is an extraordinary item of compensation
which is outside the scope of your employment contract, if any;   (g)   that the
Performance Units are not part of normal and expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;   (h)   that the right to the grant ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Award Agreement; and   (i)   that the future value of the
Performance Units is unknown and cannot be predicted with certainty.

By signing this Award Agreement, and as a condition of the grant of the
Performance Units, you hereby consent to the collection, use and transfer of
personal data as described below. You understand that the Company and its
subsidiaries hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, email address, date of
birth, social security number, salary, nationality, job title, any Shares of
stock or directorships held in the Company, details of all Performance Units or
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”).
You further understand that the Company and/or its subsidiaries will transfer
Data amongst themselves as necessary for the purposes of implementation,
administration and management of your participation in the Plan, and that the
Company and/or its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan (“Data Recipients”). You understand that these Data
Recipients may be located in your country of residence or elsewhere.
You hereby authorize the Data Recipients to receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on your behalf.

 



--------------------------------------------------------------------------------



 



You understand that you may, at any time, review the Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company. You further understand that withdrawing consent may affect your ability
to participate in the Plan and/or may affect your Award.
If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Compensation,
at (616) 246-9532.
Sincerely,
A
James P. Hackett
President and CEO
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation. Your signed representation must be returned by <<
30 days after letter date>> to:
Compensation Department (CH-2E-04)
Attn: Nancy Kocsis
Steelcase Inc.
PO Box 1967
Grand Rapids, MI 49501-1967
Agreement to Participate
By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement.
Date:                                                                       
                        
Participant:                                                                   
                
                      <<Name>>

 